I cannot agree with either the reasoning or the conclusion reached by the majority opinion.
Subdivision (h)-3 of section 7 of the Workmen's Compensation act was added by the amendment of June 28, 1919, and was amended by an act approved July 3, 1931. (Laws of 1931, p. 581.) Subdivision (h)-1 was added by amendment approved June 28, 1919, (Laws of 1919, p. 541,) and the amounts were increased by later amendments. (Laws of 1931, p. 580.) Both subdivisions (h)-1 and (h)-3 are substantially the same as when originally adopted. Subdivision (h)-2 was added by an amendment approved June 2, 1927, (Laws of 1927, p. 502,) and was inserted in substantially its present form between subdivisions *Page 206 
(h)-1 and (h)-3. Section 7 made no provision before 1919 for any increase in awards because of dependent children. Subdivision (h)-1 of section 7 has never provided for any change in award except by increasing the minimum award. Subdivision (h)-2 orders specific sums paid on account of a child or children under sixteen years of age at the time of the death of the employee which are to be added to the awards that fall between the range of $2500 and $4000 provided in subdivision (a). Prior thereto no increase in awards was provided because of dependent children where four times the average annual earnings of the deceased produced a sum between the range provided by subdivision (a) of section 7. In 1929 the legislature amended subdivision (h)-2 and added a third class of three or more children under sixteen years of age at the time of the death of the employee and provided a specific additional amount to be paid in such case. This amendment also increased the maximum amounts to be paid under subdivision (h)-3. By the amendment of section 7 in 1931 the minimum and maximum amounts were raised in subdivision (a), as were also the amounts in subdivisions (h)-1, (h)-2 and (h)-3. The general language, however, remained the same as before. Subdivision (h)-2 has always provided definite amounts, which are to be added to four times the average annual wages of deceased employees where such amounts fall within the limits of the awards of section 7.
The employer contends that the award provided by subdivision (h)-3 where the deceased leaves a widow and two children under sixteen years of age at the time of the employee's death is four times the average annual earnings but in no event more than $4800. It bases its claim in support of this contention on the hypothesis that the word "maximum," as used in subdivision (h)-3, means the "highest amount obtainable." The claimant's position is twofold: (1) That whenever four times the average annual *Page 207 
earnings of the deceased employee on account of whose death a liability is incurred, amounts to or exceeds a maximum of $4000 stated in the fourth paragraph, the award provided by subdivision (h)-3 is $4800 if such employee left a widow and two children under sixteen years of age; (2) that if there is given to the word "maximum" the meaning claimed by the employer, then with that meaning the recovery is to be construed as relating to those cases where there are no children under sixteen years of age.
Certain canons of construction have been recognized which guide and control the courts in the interpretation of statutes. The end to be achieved is to determine the legislative intent and the relief sought to be afforded or the evils to be suppressed. In construing a statute the whole act is to be reviewed, with the thought always in mind as to what was the legislative purpose in enacting the statute under consideration. Any construction which leads to an absurd conclusion, and thus thwarts the legislative desire, is to be avoided if the act reasonably permits of a construction which accomplishes the legislative intent. While the mandatory requirements of any particular section or subdivision of a statute are not to be ignored, yet where it is apparent that a reasonable construction of the portion of the statute under consideration requires the consideration of other portions of the act and such review leads to a logical interpretation of the act, it is the duty of the court to adopt the construction which results in making effective the legislative intent.Patterson Pie Co. v. Industrial Com. 335 Ill. 476; Ketcham v.Board of Education, 324 id. 314; People v. Day, 321 id. 552;Louisville and Nashville Railroad Co. v. Industrial Board, 282 id. 136; People v. Wallace, 291 id. 465; Robertson v. DonkBros. Coal Co. 238 id. 344.
I believe it is appropriate to direct attention to some causes involving consideration and interpretation of statutes which have heretofore been before this court. Section *Page 208 
1 of "An act to provide for the health, safety and comfort of employees in factories," etc., (Laws of 1909, p. 202,) provided that all power-driven machinery, including saws and many other tools and appliances therein named, "shall be so located wherever possible, as not to be dangerous to employees or shall be properly enclosed, fenced or otherwise protected. All dangerous places in or about mercantile establishments, factories, mills or workshops, near to which any employee is obliged to pass, or to be employed shall, where practicable, be properly enclosed, fenced or otherwise guarded." Suit was brought by an employee to recover for an injury to his right eye caused by a splinter striking the same while the employee was operating a saw for his employer. (Forrest v. RoperFurniture Co. 267 Ill. 331.) No part of the plaintiff's body came in contact with the saw. The defendant contended that the statute did not require protection for a person using a saw against injury from splinters thrown from it but the protection required by statute was against injury from coming in contact with the saw. It is obvious that such is the literal meaning and purport of the words of the statute. This court, however, sustained a judgment in favor of the plaintiff by construing the statute, notwithstanding its language, to be broad enough to include the plaintiff's cause of action, and said in that connection: "The language used by the legislature is broad enough to embrace the requirement that workmen be protected where practicable — not only from injury from coming in contact with the machinery, but also, where practicable, from injury in the use of the machinery — and it seems to us to hold otherwise would be in a large measure to nullify the statute. * * * The intent is the vital part or essence of the law, and in the construction of statutes the intent is to be ascertained and effect given to it; and this is true even though it may not be entirely consistent with the strict letter of the statute." *Page 209 
In answering the contention of the defendant, in First Nat.Bank v. Wedron Silica Co. 351 Ill. 560, that section 15 of the Occupational Diseases act, as amended in 1923, was ambiguous, this court, speaking through Mr. Justice Orr, said: "In seeking to arrive at the intention of the legislature we will regard existing circumstances, contemporaneous conditions, what object the legislature sought to attain, the necessity of the act and the language used therein. (Smith v. County of Logan, 284 Ill. 163;  People v. Highway Comrs. 270 id. 141.) We must keep in mind that the several provisions of the statute should be construed together in the light of its general purpose and give effect to the intent and purpose of the legislature. — PublicUtilities Com. v. Monarch Co. 267 Ill. 528."
In Walgreen Co. v. Industrial Com. 323 Ill. 194, this court held that, notwithstanding the provisions of section 24 of the Workmen's Compensation act of 1919 to the effect that no proceedings for compensation under it could be maintained unless claim for compensation was made within six months after the accident, such limitation of time did not run against a minor so long as he had no guardian, and in that case the minor was permitted to recover compensation on a claim filed almost four years after the death of the injured employee.
The case of Burns v. Industrial Com. 356 Ill. 602, involved a claim under the Workmen's Compensation act made by a widow to recover compensation for the death of her husband, the claim being based upon section 2 of the Occupational Diseases act. The petition alleged the deceased husband had suffered an injury arising out of and in the course of his employment from inhaling fumes from poisonous chemicals, which caused his death. In that case the court said that section 2 covered three classes of occupations and the occupation of the deceased was in the third class; that section 2 included employees "engaged in any process of manufacture or labor in which poisonous chemicals, *Page 210 
minerals or other substances are used or handled by the employees therein in harmful quantities or under harmful conditions." This construction was reached by deliberately supplying and writing into the section the word "or" between the words "employees" and "engaged," in order to give meaning to the clause quoted. Without supplying the conjunction the court would have been forced to hold that the General Assembly inserted the phrase quoted without any purpose, intent or reason. In discussing the interpretation made, which was forced by the insertion of the word "or," as above set forth, Mr. Justice Shaw, speaking for the court, said: "The primary purpose of statutory construction is to arrive at the legislative intent. (People v. Talbot, 322 Ill. 416.) In order to arrive at this intent the several provisions of the statute are to be construed together in the light of the general purpose and object of the act and so as to give effect to the main intent and plan thereof as therein expressed. (PublicUtilities Com. v. Monarch Co. 267 Ill. 528.) If this intention can be collected from the statute, words may be modified, altered or supplied so as to obviate any repugnancy or inconsistency with such legislative intention," etc.
One of the purposes of the Workmen's Compensation act is to afford compensation to workmen injured and to provide compensation for the dependents of those employees killed in the course of their employment, the amounts to be paid in either situation being fixed within certain definite and determined limits. It is obvious from reading the whole act that it was the legislative intent to adjust the recovery permitted, within the scope fixed by the statute, upon the basis of annual earnings of the injured or deceased employee, a greater amount being granted to those whose earnings are in the highest brackets.
The construction placed upon the act by the majority opinion in my judgment results in some rather anomalous situations. Subdivision (h)-1 of section 7 provides additional *Page 211 
compensation for the dependents of those where the recovery on account of the death of the wage earner is the minimum of $2500. It fixed the total recovery at $3000 where the deceased at the time of his death left one child under sixteen years of age, $3100 where he left two children under sixteen years of age, and $3200 where he left three children under sixteen years of age. Subdivision (h)-2 provides that whenever, as provided in subdivision (a) of section 7, four times the average annual earnings of the deceased employee amounts to more than $2500, and less than $4000, the amount payable under the act in the event the deceased leaves a child or children under sixteen years of age shall be increased as follows: For one child $350, for two children $450, and for three or more children $650. If, therefore, we give to the statute the construction adopted by the majority opinion and assume that the average annual earnings of the deceased, George Ondes, had been $990 rather than $1010, as they actually were, the recovery of the petitioner would be four times his average annual earnings plus the sum of $450 authorized by the provisions of subdivision (h)-2 on account of the deceased leaving two surviving children under sixteen years of age at the time of his death, so that the award to the petitioner in the hypothetical case stated would be $4410, or $370 more than the award to the petitioner here by the court below; also in a supposititious case where the average annual earnings of the deceased leaving two children under sixteen years of age at the time of his death were $1000 the recovery would be limited to $4000, and such children would have no benefit of any of the provisions of subdivision (h)-1, (h)-2 or (h)-3. The effect of the construction given by the majority opinion is to penalize the dependents of the deceased employee because of the fact that his average yearly earnings were slightly in excess of $1000. To construe the statute so that the widow and the children under sixteen years of age of the *Page 212 
deceased employee whose average annual earnings were less than $1000 will receive greater compensation than the widow and such children of a deceased employee whose average annual earnings were $1000 or more, would in my judgment be to arrive at a highly absurd result.
It will be observed that the word "maximum" is not used in subdivision (a but the amount of compensation payable is "a sum equal to four times the average annual earnings of the employee, but not less in any event than $2500 and not more in any event than $4000." It is apparent that the word "child" or "children," as used in subdivision (a), relates to dependent children, regardless of age. No distinction is made between minor and adult children, but the controlling factor is the question of dependency and legal liability to support. The legislature manifestly had in mind that in addition to this general allowance as provided in subdivision (a) some provision must be made for the rearing of those children who at the time of the death of the wage earner are under sixteen years of age, hence the provisions of subdivisions (h)-1, (h)-2 and (h)-3.
With the rules of construction and the legislative intent in mind, I take up the interpretation of those portions of the statute involved in the decision of the present proceeding. There are two rational and logical constructions that readily can be given the application of subdivision (h)-3 under the rules of construction heretofore pronounced by this court and which have hereinbefore been stated: (1) Giving to the word "maximum" the meaning claimed by the employer, "maximum" as here used refers to subdivision (a) of section 7, relating to a recovery where four times the average annual earnings of the deceased leaving a widow and dependent children did not equal $4000, but where such average annual earnings equal or exceed $1000, then the "maximum" is increased by the provisions of subdivision (h)-3 in the case of minor children *Page 213 
under sixteen years of age at the time of the death of the employee. To come within the purview of subdivision (h)-3 two factors must exist: (a) The annual wage must equal or exceed $1000; (b) the deceased must leave surviving him two children under sixteen years of age at the time of his death. On proof of these two essentials subdivision (h)-3 becomes operative and the maximum provided by subdivision (a) of section 7 is increased to $4800. (2) The word "maximum" has several different meanings. Webster's New International Dictionary (2d ed. 1935) gives as the first definition of maximum, "the greatest quantity or value available in a given case." The word "maximum" has no fixed, definite meaning at common law or by way of established precedents. Webster's Dictionary gives three different meanings of the word "maximum." The one given by the majority opinion is the third in order as the word is defined in such dictionary. Giving to the word "maximum" the sense in which it is most commonly employed and applying it to subdivision (h)-3, that subdivision dispels any idea that a graduated scale of recovery in cases where the average annual earnings exceeded $1000, and limiting the recovery to $4800 in any event, was therein contemplated, but, on the contrary, subdivision (h)-3 automatically fixed the recovery at $4800, in those cases where the average annual earnings of the deceased were $1000 or in excess of that amount and the wage earner died leaving a widow and two children under sixteen years of age at the time of his death. There is thus given force and meaning to the language of subdivision (h)-3 so far as applicable here and the legislative intent is accomplished. It is obvious that subdivision (a) furnishes the basis upon which the award is to be made in the case of a surviving widow and those children, irrespective of their ages, of the deceased employee whom he was legally liable to support. There the amount of compensation is limited to $4000, with the further provision *Page 214 
that no recovery in that situation should be less than $2500. Where the compensation payable is limited to $4000 as to recovery, generally, by the widow and dependent children, regardless of age, the provisions of subdivision (h)-3 become operative only in the case of children under sixteen years of age. If four times the average annual earnings of the wage earner equals $4000 or more and he leaves a child or children under sixteen years of age at the time of his death, the compensation is to be augmented in accordance with the terms of subdivision (h)-3. By the provisions of subdivision (a) standing alone the award cannot exceed $4000, but by applying the provisions of subdivision (h)-3 the amount is increased to $4800. This construction of the statute is logical and reasonable and attains the obvious intent of the act. The petitioner is entitled to an award of $4800.
The judgment of the circuit court of Shelby county should be reversed and the cause should be remanded to that court, with directions to enter a judgment confirming the award made by the Industrial Commission.